                Case 3:20-cv-05164-JLR Document 21 Filed 10/29/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          TRAVELERS CASUALTY AND                        CASE NO. C20-5164JLR
            SURETY COMPANY OF
11          AMERICA,                                      SHOW CAUSE ORDER

12                               Plaintiff,
                   v.
13

14          NOVA CONTRACTING, INC., et
            al.,
15
                                 Defendants.
16
            Before the court is Plaintiff Travelers Casualty and Surety Company of America’s
17
     (“Travelers”) proposed judgment. (Prop. J. (Dkt. # 16-1) at 5-7.) On August 14, 2020,
18
     Judge Ronald B. Leighton granted Travelers’ motion for summary judgment and ordered
19
     Travelers to submit a motion for attorney’s fees and a proposed judgment. 1 (See 8/14/20
20

21
            1
             After Judge Leighton granted summary judgment, this case was reassigned to the
22   undersigned judge. (8/31/20 Min. Order (Dkt. # 18).)


     SHOW CAUSE ORDER - 1
              Case 3:20-cv-05164-JLR Document 21 Filed 10/29/20 Page 2 of 3




 1   Order (Dkt. # 15) at 3-4.) Travelers complied with that order, and the court recently

 2   granted Traveler’s motion for attorney’s fees. (See 10/28/20 Order (Dkt. # 20).)

 3   However, the court has not yet entered judgment in this case. (See generally Dkt.)

 4          The court concludes that Travelers’ proposed judgment is insufficient. The court

 5   has two issues with the proposed judgment. First, the correct principal amount to award

 6   Travelers is not clear from the proposed judgment and Travelers’ submissions in this

 7   case. The proposed judgment claims that the principal amount of the judgment is

 8   $132,932.60 (see Prop. J. at 6), but Travelers’ motion for summary judgment claims that

 9   Defendants Jordan Opdahl, Jill Opdahl, and Nova Contracting, Inc. (collectively,

10   “Defendants”) “owe Travelers $132,932.60, which includes the principal [j]udgment

11   amount plus interest [through] May 28, 2020” (see MSJ (Dkt. # 11) at 5). Thus, the

12   motion for summary judgment suggests that the $132,932.60 amount in the proposed

13   judgment includes both principal and interest. Travelers’ reply brief supports this theory.

14   A footnote in the reply states that the “balance as of May 12” was $132,237.00. (See

15   MSJ Reply (Dkt. # 14) at 2 n.3.) Ultimately, because Travelers has not clearly identified

16   the correct principal amount, the court is unable to enter judgment at this time.

17          Second, Travelers’ proposed judgment does not detail the date on which

18   prejudgment interest should accrue or Travelers’ proposed prejudgment interest

19   calculation. (See Prop. J. at 6.) Travelers’ reply brief details a proposed calculation and

20   appears to suggest that interest should accrue from May 12, 2020. (See MSJ Reply at 2

21   n.3.) But Travelers does not adequately explain why interest should begin accruing on

22   May 12, 2020, and it does not support its proposed calculation with any citations. (See


     SHOW CAUSE ORDER - 2
              Case 3:20-cv-05164-JLR Document 21 Filed 10/29/20 Page 3 of 3




 1   id.) Moreover, Travelers’ proposed calculation yields an award of $1,956.38 in

 2   prejudgment interest as of June 26, 2020 (see id.), but the proposed judgment requests

 3   only $305.93 in prejudgment interest (see Prop. J. at 6).

 4          Accordingly, the court ORDERS Travelers to show cause regarding (a) the

 5   appropriate principal judgment amount, (b) the date that prejudgment interest should

 6   begin accruing, (c) Travelers’ proposed prejudgment interest calculation, and (d) any

 7   other necessary revisions to Travelers’ proposed judgment (Dkt. # 16-1). The court

 8   encourages Travelers to provide citations to the record, caselaw, and statutory authority

 9   in support of its arguments on each of these topics. Travelers shall file its response to this

10   order no later than 10 days after the filing date of this order, and the response shall not

11   exceed four pages in length. Defendants may file a response to this order within this

12   same timeframe, but are not required to do so.

13          Dated this 29th day of October, 2020.

14

15                                                      A
                                                        JAMES L. ROBART
16
                                                        United States District Judge
17

18

19

20

21

22


     SHOW CAUSE ORDER - 3
